                                                                                       0    L        II

                                                                                       ocr 2 I 2019
                      IN THE UNITED STATES DISTRICT COURT                                                 y
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division
                                                                                 CURK,^^,DISTRICT COURT
                                                                                      ICHMOND. VA


GERALD M.COATES,

       Plaintiff,

V.                                                                    Civil Action No.3:19CV146

MR.NWAOKOCHA,et aL,

       Defendants.

                                  MEMORANDUM OPINION

       Plaintiff, a Virginia inmate proceeding pro se and informa pauperis, filed this 42 U.S.C.

§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983,a plaintiff must allege

that a person acting under color ofstate law deprived him or her of a constitutional right or of a

right conferred by a law ofthe United States. See Dowe v. Total Action Against Poverty in

Roanoke Valley, 145 F.3d 653,658(4th Cir. 1998)(citing 42 U.S.C. § 1983). Plaintiffs current

allegations failed to provide each defendant with fair notice ofthe facts and legal basis upon

which his or her liability rests. See Bell Atl Corp. v. Twombly,550 U.S. 544,555(2007)

(quoting Conley v. Gibson,355 U.S.41,47(1957)). Plaintiff also did not identify the particular

constitutional right that the defendants violated through their conduct.

        Accordingly, by Memorandum Order entered on September 26,2019,the Court directed

Plaintiffto submit a particularized complaint within fourteen(14)days ofthe date ofentry

thereof. The Court warned Plaintiffthat the failure to submit the particularized complaint would

result in the dismissal ofthe action.

       More than fourteen(14) days have elapsed since the entry ofthe September 26,2019

Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond
to September 26,2019 Memorandum Order. Accordingly, the action will be DISMISSED

WITHOUT PREJUDICE.

      An appropriate order will accompany this Memorandum Opinion.




Date: OCT 2 1 2019
                                                          It
                                              M.Haimah Laucl
                                              United States DiArict Jbdge
Richmond, Virginia
